DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 8-10, filed 03 August 2022, with respect to claims 4 and 11 as rejected under Aitsu in view of Nitta ‘270 have been fully considered and are persuasive.  The rejection of claims 3-4, 11-14, & 20 under 35 U.S.C. 103 as being unpatentable over Aitsu in view of Nitta ‘270 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017037950A hereafter referred to as Aitsu in view of Ning (US 2008/0232029).
In regards to claim 1, 
Aitsu discloses an electrolytic capacitor, comprising: 
an anode body (1 – fig. 1-2; [0012]) having a surface provided with a dielectric layer (1a – fig. 2; [0013]); 
a cathode body (2 – fig. 1-2; [0012]); 
a solid electrolyte (7 – fig. 2; [0017]) in contact with the dielectric layer, the solid electrolyte being disposed between the anode body and the cathode body, the solid electrolyte containing a conductive polymer; and 
a liquid component (electrolytic solution – [0036]) in contact with the dielectric layer and the solid electrolyte, the liquid component containing a solvent ([0021]), a basic component ([0042] - trimethylamine), and an acid component ([0023] & [0036] – polystyrene sulfonic acid dissolves into solution).  Aitsu fails to disclose wherein the acid component contains a first polymer acid component including a carboxylic acid group, and the first polymer acid component contains one or more members selected from the group consisting of polyacrylic acid and polymethacrylic acid.

Ning ‘029 discloses a liquid component ([0012]) in contact with the dielectric layer ([0023]) and the solid electrolyte ([0036]), the liquid component containing a solvent ([0012]), a basic component ([0015]), and an acid component ([0013]), wherein the acid component contains a first polymer acid component including a carboxylic acid group, and the first polymer acid component contains one or more members selected from the group consisting of polyacrylic acid and polymethacrylic acid ([0013]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolytic solution of Ning ‘029 as the electrolytic solution of Aitsu to obtain a capacitor wherein the electrolytic solution is less corrosive while having good electrical properties such as conductivity.

In regards to claim 3,
Aitsu as modified by Ning ‘029 further discloses wherein the conductive polymer contains a second polymer acid component different from the first polymer acid component ([0018] of Aitsu teaches polystyrenesulfonic acid & [0013] of Ning ‘029 teaches polyacrylic acid or polymethacrylic acid).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolytic solution of Ning ‘029 as the electrolytic solution of Aitsu to obtain a capacitor wherein the electrolytic solution is less corrosive while having good electrical properties such as conductivity.

In regards to claim 7, 
Aitsu as modified by Ning ‘029 further discloses wherein the acid component further contains a component other than the first polymer acid component ([0013] of Ning ‘029).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolytic solution of Ning ‘029 as the electrolytic solution of Aitsu to obtain a capacitor wherein the electrolytic solution is less corrosive while having good electrical properties such as conductivity.

Allowable Subject Matter
Claim(s) 11-17 & 20 is/are allowed.
Claim(s) 4, 6, 8-10, & 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein a weight average molecular weight of the first polymer acid component is less than a weight average molecular weight of the second polymer acid component (claim 4), wherein the conductive polymer contains a second polymer acid component, and the second polymer acid component is a same kind as the first polymer acid component (claim 6), wherein the solvent contains a polyol including two or more hydroxyl groups (claim 8-9), wherein the solvent contains a polyalkylene glycol having three or more carbon atoms per repeating unit (claim 10), the second polymer acid component different from the first polymer acid component and a weight average molecular weight of the first polymer acid component is less than a weight average molecular weight of the second polymer acid component (claim 11 and its dependents), wherein a concentration of the basic component in the liquid component is greater than or equal to 0.1 mass% and less than or equal to 20 mass% (claim 18), wherein a pH of the liquid component is lower than or equal to 4 and higher than or equal to 2.0 (claim 19).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848